--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.22


FIFTH AMENDMENT TO LEASE
(Half Dome)
 
This Fifth Amendment to Lease (this “Amendment”) is dated for reference purposes
as of December 8, 2010, and is entered into by and between UPTOWN NEWPORT LP, a
Delaware limited partnership (“Landlord”), and NEWPORT FAB, LLC, a Delaware
limited liability company doing business as Jazz Semiconductor (“Tenant”), with
respect to the following:
 
RECITALS:
 
A.           Conexant Systems, Inc., a Delaware corporation (the “Original
Landlord”), and SpecialtySemi, Inc., a Delaware corporation (the “Original
Tenant”), entered into that certain written Lease dated March 12, 2002, as
amended by that certain First Amendment to Lease dated May 1, 2004, that certain
Second Amendment to Lease dated December 31, 2005, that certain Third Amendment
to Lease dated September 26, 2006 (the “Third Amendment”), and that certain
Fourth Amendment to Lease dated as of June 15, 2009 (collectively, the “Lease”).
Tenant has succeeded to the interest of the Original Tenant under the Lease. The
Lease covers certain premises (the “Leased Premises”) known as Building 501 and
commonly referred to as the “Half Dome” (the “Building”) with a street address
of 4311 Jamboree Road, Newport Beach, California. Capitalized terms used herein
shall have the meanings given them in the lease unless otherwise defined herein.
 
B.           Landlord is currently under contract to purchase the Leased
Premises from the Original Landlord. If the closing of such purchase (the
“Closing”) occurs, Landlord will succeed to the interest of the Original
Landlord under the Lease.
 
C.           If the Closing occurs, Landlord and Tenant wish to amend the Lease
in certain respects, as provided in this Amendment.
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION of the foregoing Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows, effective immediately
upon the Closing (as evidenced by the recordation of a grant deed executed by
the Original Landlord conveying the Leased Premises to Landlord (the “Effective
Date”):
 
1.             Definition of Expense Rent Modified. Commencing as of the
Effective Date, and for the balance of the Lease term, as same may be extended,
the definition of “Expenses” as set forth in Section 1.1(o) of the Lease is
hereby modified as follows:
 
(a)           Subsection (ii) thereof is deleted in its entirety and replaced
with the following:
 
“(ii)All costs and expenses paid or incurred by Landlord in providing services
to Tenant as described in this Lease, except that the management fee shall be
fixed at Nineteen Thousand Eight Hundred and 36/1 00ths Dollars ($19,800.36)
annually, payable in monthly installments of One Thousand Six Hundred Fifty and
03/1 00ths Dollars ($1,650.03) (based upon approximately $.29 per square foot of
Leased Premises per month).”
 
(b)           Subsection (iii) thereof is deleted in its entirety and replaced
with the following:
 
“(iii) Base rent in the agreed fixed annual sum of Two Hundred Two Thousand Nine
Hundred Eighty Dollars ($202,980.00), payable in monthly installments of Sixteen
Thousand Nine Hundred Fifteen Dollars ($16,915.00).”


 
 

--------------------------------------------------------------------------------

 
 
2.             Replacement of Relocation Provisions with Lease Termination
Provision. Section 4 of the Third Amendment is hereby deleted in its entirety
and replaced with the following:
 
        “4.            Early Lease Termination. Landlord shall have the right to
terminate this Lease upon delivery of written notice to Tenant (the “Lease
Termination Notice”). The Lease Termination Notice shall specify the date of
termination of the Lease (the “Early Termination Date”), which shall not be less
than six (6) months from the date of delivery of the Lease Termination Notice to
Tenant; provided, in no event shall the Early Termination Date be earlier than
January 1, 2014. In consideration of the right of Landlord to terminate the
Lease early, concurrently with Tenant’s vacation of the Lease Premises in
accordance with the requirements specified in the Lease on or before the Early
Termination Date specified in the Lease Termination Notice, Landlord shall pay
to Tenant a “Lease Termination Fee” calculated as follows:
 
If the Early Termination Date occurs in January, 2014, the Lease Termination Fee
shall be Three Millions Dollars ($3,000,000.00). For each month after January,
2014 until the month that the Early Termination Date occurs, the Lease
Termination Fee shall be reduced by Twenty-Two Thousand Dollars ($22,000.00).
 
Tenant shall not be entitled to receive a Lease Termination Fee if the Lease is
lawfully terminated by Landlord following a default of Tenant under the Lease
(i.e., a default which under the terms of the Lease or under applicable law,
would legally permit Landlord to declare a termination of the Lease, e.g.,
Tenant’s failure to pay rent, application of Lease provisions providing for
termination rights following a damage or destruction of the Premises or
following a governmental agency’s exercise of the right of eminent domain with
respect to the Leased Premises, etc.). Notwithstanding the foregoing, if
Landlord has delivered to Tenant a Lease Termination Notice specifying a Lease
Termination Date that will occur on or after March 13, 2016 and Tenant has not
timely exercised its right to extend the term of the Lease in accordance with
Article 15 of the Lease, the Lease Termination Fee shall be equal to the product
of Fifty Thousand Dollars ($50,000.00) and the number of months in the original
Lease term that follows the Lease Termination Date (partial months to be
prorated).”
 
3.             Estoppel Certificate. Concurrently herewith Tenant shall deliver
to Landlord an Estoppel Certificate in the form attached hereto as Exhibit “B”.
 
4.             Concurrent Execution of El Capitan Lease Amendment. The legal
effectiveness of this Amendment is expressly conditioned upon the concurrent
execution of that certain Sixth Amendment to Lease of even date herewith between
Landlord and Tenant with respect to the leased premises located at 4321 Jamboree
Road, Newport Beach, California (known as “Buildings 503 and 505”).
 
5.             Lease in Effect. Landlord and Tenant acknowledge and agree that
the Lease, except as amended by this Amendment, remains unmodified and in full
force and effect in accordance with its terms.
 
6.             Entire Agreement. This Amendment embodies the entire
understanding between Landlord and Tenant with respect to the subject matter
hereof and can be changed only by an instrument in writing executed by both
Landlord and Tenant.
 
7.             Effectiveness of Amendment. Notwithstanding anything to the
contrary contained herein, this Amendment shall not be deemed effective and the
Lease shall not be deemed modified as provided herein unless and until Landlord
has acquired legal title to the Leased Premises, as evidenced by a recorded
grant deed executed by Original Landlord in favor of Landlord which includes the
Leased Premises.
 
 
 

--------------------------------------------------------------------------------

 
 
8.             Waiver and Release of Claims. The Original Landlord has asserted
various alleged breaches of the Lease by Tenant and/or the Original Tenant of
the Lease and has asserted that such alleged breaches provide a basis for
termination of the Lease and/or termination of Tenant’s and/or Original Tenant’s
options to extend the Lease pursuant to Article 15 of the Lease. Tenant and
Original Tenant deny that such alleged breaches have occurred and deny that such
alleged breaches provide a basis for termination of the Lease and/or termination
of Tenant’s and/or Original Tenant’s options to extend the Lease. Landlord and
Tenant hereby agree as follows:
 
(a)           Landlord hereby acknowledges, agrees and affirms that Tenant has
succeeded to the interest of Original Tenant under the Lease, that Tenant has
the options to extend the term of the Lease specified in Article 15 of the Lease
(the “Extension Options”), and hereby forever waives, releases and disclaims any
claims by the Original Landlord that any purported breaches by Tenant under the
Lease prior to the Effective Date provide a basis for Landlord to terminate the
Lease or to terminate Tenant’s Extension Options. Landlord further affirms that
Tenant is hereby deemed to be an assignee for which Landlord’s and Original
Landlord’s consent to assignment of the Lease was properly obtained, and that no
dissolution, merger, consolidation or other reorganization of Tenant or Original
Tenant occurring prior to the date of this Amendment shall constitute any basis
for Landlord to terminate the Lease or the Extension Options. Nothing herein
shall constitute a waiver of the obligation of Tenant to comply with the
provisions of Article 7 of the Lease with respect to any future assignments or
transfers by Tenant as provided therein.
 
(b)           With respect to Landlord’s waiver in Section 8(a) above, Landlord
expressly, voluntarily and knowingly waives, abandons and relinquishes all
rights, protections and benefits afforded by Section 1542 of the Civil Code of
the State of California and any comparable language in other jurisdictions, and
Landlord so understands and acknowledges the significance of such specific
waiver as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.
 

Landlord:


UPTOWN NEWPORT LP,
 a Delaware limited partnership


By:   G&I VI Newport Corp.,
a Delaware corporation, general partner


By:  /s/  JEAN MARIE APRUZZESE


Title: Vice President
Tenant:


NEWPORT FAB, LLC, a Delaware limited  
liability company doing business as Jazz
Semiconductor


 
By:  /s/ RAFI MOR


Title:  Senior VP & General Manager

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------













